
	
		II
		110th CONGRESS
		2d Session
		S. 2884
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Ms. Collins (for herself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide incentives to improve America's research competitiveness, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Research and Development Tax Credit
			 Improvement Act of 2008.
		2.Simplification of
			 research and development credit
			(a)Transition to
			 fully implemented simplified credit for qualified research expanses
				(1)Phase-out of
			 traditional creditSection 41(a) of the Internal Revenue Code of
			 1986 is amended—
					(A)by striking
			 20 percent each place it appears and inserting the
			 applicable percentage, and
					(B)by adding at the
			 end the following new flush sentence:
						
							For
				purposes of this subsection, the term applicable percentage means
				20 percent with respect to taxable years beginning in 2008 and
				2009..
					(2)Phase-in of
			 simplified creditSection 41(c)(5)(A) of such Code is
			 amended—
					(A)by striking
			 12 percent and inserting the applicable
			 percentage, and
					(B)by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the term applicable percentage means 16 percent with respect to
			 taxable years beginning in 2008 and 18 percent with respect to taxable years
			 beginning in 2009..
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2007.
				(b)Fully
			 implemented simplified credit for qualified research expenses
				(1)In
			 generalSubsection (a) of
			 section 41 of the Internal Revenue Code of 1986 (relating to credit for
			 increasing research activities) is amended to read as follows:
					
						(a)Determination
				of credit
							(1)In
				generalFor purposes of
				section 38, the research credit determined under this section for the taxable
				year shall be equal to 20 percent of so much of the qualified research expenses
				for such taxable year as exceeds 50 percent of the average qualified research
				expenses for the 3 taxable years preceding the taxable year for which the
				credit is being determined.
							(2)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
								(A)Taxpayers to
				which paragraph appliesThe
				credit under this section shall be determined under this paragraph if the
				taxpayer has no qualified research expenses in at least 1 of the 3 taxable
				years preceding the taxable year for which the credit is being
				determined.
								(B)Credit
				rateThe credit determined
				under this paragraph shall be equal to 10 percent of the qualified research
				expenses for the taxable
				year.
								.
				(2)Conforming
			 amendmentSection 41 of such
			 Code is amended by striking subsection (c).
				(c)Uniform
			 reimbursement rates for all contract research expenses other than amounts paid
			 for basic research
				(1)In
			 generalSection 41(b)(3) of
			 the Internal Revenue Code of 1986 (relating to contract research expenses) is
			 amended—
					(A)by striking 65 percent and
			 inserting 80 percent, and
					(B)by striking subparagraphs (C) and
			 (D).
					(2)Basic research
			 paymentsSection 41(b) of
			 such Code is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)Basic research
				payments
							(A)In
				generalIn the case of basic
				research payments by the taxpayer, paragraph (3)(A) shall be applied by
				substituting 100 percent for 80 percent.
							(B)Basic research
				payments definedFor purposes
				of this paragraph—
								(i)In
				generalThe term basic
				research payment means, with respect to any taxable year, any amount
				paid in cash during such taxable year by a corporation to any qualified
				organization for basic research but only if—
									(I)such payment is pursuant to a written
				agreement between such corporation and such qualified organization, and
									(II)such basic research is to be performed by
				such qualified organization.
									(ii)Exception to
				requirement that research be performed by the organizationIn the case of a qualified organization
				described in clause (iii) or (iv) of subparagraph (C), subclause (II) of clause
				(i) shall not apply.
								(C)Qualified
				organizationFor purposes of
				this paragraph, the term qualified organization means any of the
				following organizations:
								(i)Educational
				institutionsAny educational
				organization which—
									(I)is an institution of higher education
				(within the meaning of section 3304(f)), and
									(II)is described in section
				170(b)(1)(A)(ii).
									(ii)Certain
				scientific research organizationsAny organization not described in clause
				(i) which—
									(I)is described in section 501(c)(3) and is
				exempt from tax under section 501(a),
									(II)is organized and operated primarily to
				conduct scientific research, and
									(III)is not a private foundation.
									(iii)Scientific
				tax-exempt organizationsAny
				organization which—
									(I)is described in section 501(c)(3) (other
				than a private foundation) or section 501(c)(6),
									(II)is exempt from tax under section
				501(a),
									(III)is organized and operated primarily to
				promote scientific research by qualified organizations described in clause (i)
				pursuant to written research agreements, and
									(IV)currently expends substantially all of its
				funds or substantially all of the basic research payments received by it for
				grants to, or contracts for basic research with, an organization described in
				clause (i).
									(iv)Certain grant
				organizationsAny
				organization not described in clause (ii) or (iii) which—
									(I)is described in section 501(c)(3) and is
				exempt from tax under section 501(a) (other than a private foundation),
									(II)is established and maintained by an
				organization established before July 10, 1981, which meets the requirements of
				subclause (I),
									(III)is organized and operated exclusively for
				the purpose of making grants to organizations described in clause (i) pursuant
				to written research agreements for purposes of basic research, and
									(IV)makes an election, revocable only with the
				consent of the Secretary, to be treated as a private foundation for purposes of
				this title (other than section 4940, relating to excise tax based on investment
				income).
									(D)Definitions and
				special rulesFor purposes of
				this paragraph—
								(i)Basic
				researchThe term basic
				research means any original investigation for the advancement of
				scientific knowledge not having a specific commercial objective, except that
				such term shall not include—
									(I)basic research conducted outside of the
				United States, and
									(II)basic research in the social sciences,
				arts, or humanities.
									(ii)Trade or
				business qualificationFor
				purposes of applying paragraph (1) to this paragraph, any basic research
				payments shall be treated as an amount paid in carrying on a trade or business
				of the taxpayer in the taxable year in which it is paid (without regard to the
				provisions of paragraph (3)(B)).
								(iii)Certain
				corporations not eligibleThe
				term corporation shall not include—
									(I)an S corporation,
									(II)a personal holding company (as defined in
				section 542), or
									(III)a service organization (as defined in
				section
				414(m)(3)).
									.
				(3)Conforming
			 amendments
					(A)Section 41 of such Code is amended by
			 striking subsection (e).
					(B)Section 41(f) of such Code is amended by
			 striking paragraph (6).
					(d)5-year
			 extension of credit
				(1)In
			 generalSection 41(h)(1)(B)
			 of the Internal Revenue Code of 1986 is amended by striking December 31,
			 2007 and inserting December 31, 2012.
				(2)Conforming
			 amendmentSection
			 45C(b)(1)(D) of such Code is amended by striking December 31,
			 2007 and inserting December 31, 2012.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2007.
				(e)Conforming
			 amendments
				(1)Section 41 of the Internal Revenue Code of
			 1986 is amended by redesignating subsections (d), (f), and (g) as subsections
			 (c), (d), and (e), respectively.
				(2)Paragraphs (2)(A) and (5) (as redesignated
			 by subsection (b)(2)) of section 41(b) of such Code are each amended by
			 striking subsection (f)(1) and inserting subsection
			 (d)(1).
				(3)Sections 45C(d)(3), 45G(e)(2), and
			 936(h)(5)(C)(i)(IV)(c) of such Code are each amended by striking section
			 41(f) and inserting section 41(d).
				(4)Section 54(l)(3)(A) of such Code is amended
			 by striking section 41(g) and inserting section
			 41(e).
				(5)Section 170(e)(4)(B)(i) of such Code is
			 amended by striking subparagraph (A) or subparagraph (B) of section
			 41(e)(6) and inserting clause (i) or (ii) of section
			 41(b)(4)(C).
				(6)Sections 197(f)(1)(C), 197(f)(9)(C)(i)(II),
			 and 280C(b)(3) of such Code are each amended by striking section
			 41(f)(1) and inserting section 41(d)(1).
				(7)Section 280C(b)(3) of such Code is amended
			 by striking section 41(f)(5) and inserting section
			 41(d)(5).
				(8)Section 280C(b)(3) of such Code is amended
			 by striking section 41(f)(1)(B) and inserting section
			 41(d)(1)(B).
				(9)Section 280C(c)(1) of such Code is amended
			 by striking section 41(e)(2) and inserting section
			 41(b)(4)(B).
				(10)Section 280C(c)(2)(A) of such Code is
			 amended by striking section 41(a)(1) and inserting
			 section 41(a).
				(11)Sections 936(j)(5)(D) and 965(c)(2)(C)(i)
			 of such Code are each amended by striking section 41(f)(3) and
			 inserting section 41(d)(3).
				(f)Effective
			 dateExcept as otherwise
			 provided in this section, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2009.
			(g)Study of
			 compliance with substantiation requirementsThe Secretary of the
			 Treasury or his delegate shall, not later than 1 year after the date of the
			 enactment of this Act, conduct a study of taxpayer compliance with the
			 substantiation requirements for claiming the credit allowed under section 41 of
			 the Internal Revenue Code of 1986, including a study of—
				(1)whether taxpayers
			 maintain adequate record keeping to determine eligibility for, and correct
			 amount of, the credit,
				(2)the impact of
			 failure to comply with such requirements on the oversight and enforcement
			 responsibilities of the Internal Revenue Service, and
				(3)the burdens
			 imposed on other taxpayers by failure to comply with such requirements.
				The
			 Secretary shall report the results of such study to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate, including any recommendations for administrative or legislative actions
			 which could be taken to improve compliance with such requirements.
